Suit by the Missouri State Life Insurance Company against J. M. Sheffield and another, and, from a judgment, entered upon a verdict of the jury in favor of the plaintiff, the present appeal is prosecuted by the defendants.
The errors assigned relate to matters which can only be presented for review by bill of exceptions, and there is no such bill in the record. In the absence of a bill of exceptions, therefore, the only proper judgment to be here entered is one of affirmance, which is accordingly so ordered.
Affirmed.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.